internal_revenue_service number release date index number --------------------------------------- --------------------------------------------- ---------------------------- ----------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-123887-12 date date ---- ------- legend taxpayer --------------------------------------- owner --------------------------------- owner ---------------------------------- initial tenant --------------------------------------- initial sponsor ------------------------------ authority ------------------------------------- address ------------------------ location ----------------------- city -------------------- state -------------- state -------------- date ------------------------ date ------------------------ date ------------------------ date ------------------------ date ------------------------ date ------------------ date -------------------- date --------------------------- year ------- year ------- act ----------------------------------------- a ----- b -- plr-123887-12 dear ----------------- this responds to your request of date for a private_letter_ruling that certain payments in_lieu_of_taxes pilot are deductible under sec_164 of the internal_revenue_code as real_property_taxes under the circumstances described below facts taxpayer is a limited_liability_company created and existing under the laws of state for the purpose of purchasing condominium units and reselling them to private owners taxpayer is an entity disregarded as separate from its ---- owner owner owner is an entity disregarded as separate from its ---- owner owner on or about date initial tenant entered into an agreement of lease between the authority and initial tenant dated as of date the site lease with respect to the property located at address the land for a period coterminous with a master lease covering all of the property in the location project_area under which the authority is the tenant the master lease initial tenant constructed a building the building which it operated as an apartment building on date initial sponsor acquired initial tenant’s leasehold estate in the site lease and the building from initial tenant and initial tenant assigned its leasehold interest in the site lease to initial sponsor initial sponsor subjected its leasehold interest in the site lease to condominium ownership pursuant to that certain declaration of condominium dated date finally following the commencement of a foreclosure action by initial sponsor’s lender with respect to a unsold residential units and b commercial units a judgment of foreclosure in favor of the lender was entered against initial sponsor and thereafter having acquired the winning bid at the ensuing foreclosure sale taxpayer acquired the a unsold residential units and the b commercial units on date taxpayer is the holder of the a unsold residential units as of the filing of the amended and restated leasehold condominium offering plan which was accepted for filing by the state department of law as of date the authority was created in year by the act the act declares the authority to be a body corporate and politic constituting a public benefit corporation the authority was created for the purposes of financing constructing and operating a planned community development in location the project_area the legislative purpose was set forth in the act as follows the creation in such area of a mixed commercial and residential community with adequate utilities systems and civic and public facilities such as schools open public spaces recreational and cultural facilities is necessary for the plr-123887-12 prosperity and welfare of the people of and is a public use and public purpose for which tax exemptions may be granted t he creation of authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of and is a public purpose and authority shall be regarded as performing a governmental function in the exercise of the powers conferred upon it and shall be required to pay no taxes upon any of the properties acquired by it or under its jurisdiction or control or supervision or upon its activities thus under the authority’s originating legislation the authority is exempt from real_property_taxes on property in the project_area city the original owner of the project_area leased the project_area to the authority in year which lease as amended provided for the development of the project_area by the authority in accordance with the terms thereof the master development plan and the special zoning district for the project_area on date the state urban development_corporation udc in order to expedite development of the project_area exercised it power of eminent_domain to acquire fee simple absolute title to the project_area subject_to the aforementioned lease udc conveyed title to the project_area to the location development_corporation a wholly owned subsidiary of udc by deed dated date subject_to the aforementioned lease the aforementioned lease was further amended by the authority and location development_corporation and restated the master lease location development_corporation conveyed fee simple absolute title to the project_area to the authority by deed dated date subject_to the master lease pursuant to the terms of said deed and the master lease there was no merger of the fee estate in the project_area and the leasehold estate created by the master lease by reason of the fact that the authority became both landlord and tenant under the master lease in connection with the acquisition of the project_area by udc city was granted the right to reacquire for one dollar all of udc’s the location development corporation’s and the authority’s rights in the project_area and all of the net assets of the authority once the authority repays the indebtedness incurred in respect of the project_area alternatively city can reacquire the project_area at an earlier date by providing funds sufficient to repay such indebtedness the act provides that each sublease of the property ie of a parcel in the project_area that is to be improved with housing shall provide for the payment to the authority of the applicable_amount of tax equivalency payments tax equivalency payments are required by the act that created the authority which provides if the underlying parcel is exempt from real_property_taxes the residential lease for such underlying parcel shall provide for the payment by the owner of such plr-123887-12 residential lease to the authority of annual or other periodic amounts equal to the amount of real_property_taxes that otherwise would be paid or payable with respect to such underlying parcel after giving effect to any real_property tax abatements and exemptions if any which would be applicable thereto if statutory provisions exempting the property from real_property tax were not applicable to such underlying parcel if city reacquires the project_area it will be required to impose tax equivalency payment obligations a board_of managers designated or elected by unit owners administers the affairs of the condominium including the determination of common charges the common charges are payable by each unit owner to the board_of managers the site lease provides that pilot is payable by the condominium board_of managers on behalf of all condominium unit owners to the authority in an annual sum equal to a tax equivalency payment as defined and adjusted in the site lease pilot obligations of the condominium are payable as part of common charges and allocated to each unit in accordance with its pro_rata common interest the board_of managers in turn is required to pay the rental which includes pilot due under the site lease to the authority the master lease defines the term tax equivalent for the type of property taxpayer’s predecessor in interest constructed on the land as equal to the product of the assessed value of the land with improvement multiplied by city’s real_property rate less the amount of tax exemptions or abatements that would be available if the fee was not owned by a tax exempt entity the master lease and the site lease thus provide the collection vehicles for the tax equivalency payment and corresponding pilot obligations which are however authorized and imposed under specific statutory authority the authority will commingle pilot and other monies it receives from the project_area the authority may disburse the funds for the following purposes a to satisfy the debt service on bonds issued by the authority the proceeds of which have been and will be used to construct the above described municipal facilities and services in the project_area b to maintain the various reserves and sinking funds to be maintained under the authority’s bond resolution and c to pay the authority’s operating and administrative expenses the authority revenues attributable to pilot that exceed those needed for these or other public purposes generally will be remitted to various city housing projects the plr-123887-12 assignment of such excess revenues is a public purpose for which monies may be granted as described above initial sponsor subjected its leasehold estate in the property to condominium ownership under state law and assigned to condominium purchasers leasehold condominium interests in the apartment units and proportionate appurtenant undivided interests in the common elements of the condominium taxpayer will similarly assign to its condominium purchasers leasehold condominium interests in the apartment units and proportionate appurtenant undivided interests in the common elements of the condominium under the condominium laws of state once any part of the project_area becomes subject_to condominium ownership the unit owners are personally liable for taxes assessed against their individual units the law generally requires common expenses to be charged to the unit owners according to their respective common interests as described above pilot obligations of the condominium are payable as part of common charges and allocated by the board_of managers to each unit in accordance with its pro_rata common interest therefore taxpayer as owner of the a unsold residential units is liable as part of its common charges for pilot payments with respect to such units until such time as they are sold rulings requested you ask us to rule that the pilot payments to be made pursuant to the site lease to the authority or to city should it reacquire the project_area will constitute real_property_taxes allowable as a deduction to the payor under sec_164 that prior to and following taxpayer’s sale of units unit owners including taxpayer will be entitled to deduct as real_property_taxes under sec_164 of the code that portion of the common charges paid_by them to the board_of managers as applied by the board_of managers towards the pilot obligations a taxpayer may not rely on a private_letter_ruling that has been issued to another taxpayer section dollar_figure of revproc_2012_1 2012_1_irb_50 therefore a private_letter_ruling addresses only the tax_liability of taxpayers who are party to the ruling_request however taxpayer will be the owner of units in the condominium until the units are sold and as such will be liable for pilot until the units are sold we consider taxpayer's second ruling_request in that context law and analysis sec_164 allows as a deduction the state local and foreign real_property_taxes paid_or_accrued in the taxable_year sec_1_164-3 of the income_tax regulations defines real_property_taxes as taxes imposed on interests_in_real_property that are levied plr-123887-12 for the general_public welfare assessments for local benefits are not treated as real_property_taxes see sec_1_164-2 and sec_1_164-4 whether a particular charge is a tax within the meaning of sec_164 depends on its true nature as determined under federal_law the designation given by local law is not determinative a charge will constitute a tax if it is an enforced contribution exacted pursuant to legislative authority in the exercise of taxing power and imposed and collected for the purpose of raising revenues to be used for public or governmental purposes see revrul_71_49 1971_1_cb_103 revrul_61_152 1961_2_cb_42 revrul_71_49 involved tax equivalency payments to the new york city educational construction fund a public benefit corporation by a cooperative_housing_corporation the payments were applied to debt service on obligations funding public school construction the ruling holds that the cooperative_housing_corporation may deduct the payments as real_property_taxes under sec_164 because the payments are measured by and are equal to the amounts imposed by the regular taxing statutes the payments are imposed by a specific state statute even though the vehicle of a lease agreement is used and the proceeds are designated for a public purpose rather than for some privilege service or regulatory function or for some other local benefit tending to increase the value of the property upon which the payments are made accordingly each tenant-stockholder of the cooperative_housing_corporation may deduct the payments in the amount of the stockholder's proportionate share the pilot obligations in this case also satisfy the three-prong test of revrul_71_49 because they are imposed at the same general rate at which real_property_taxes are imposed are imposed by state statute although the law uses the vehicle of leasing agreements and may only be used by the authority for public purposes including debt service of bonds issued to construct municipal facilities and services and payment of operating and administrative expenses accordingly we hold as follows the pilot payments to be made pursuant to the site lease to the authority or to city should it reacquire the project_area will constitute real_property_taxes allowable as a deduction to the payor under sec_164 taxpayer as a unit owner will be entitled to deduct as real_property_taxes under sec_164 that portion of the common charges paid_by taxpayer to the board managers as applied by the board managers towards the pilot obligations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-123887-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt branch chief branch income_tax accounting
